

117 HR 1481 IH: Cost of Police Misconduct Act of 2021
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1481IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Mr. Beyer introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require Federal, State, and local law enforcement agencies to report information related to allegations of misconduct of law enforcement officers to the Attorney General, and for other purposes.1.Short titleThis Act may be cited as the Cost of Police Misconduct Act of 2021.2.Reporting requirement(a)Identification requirement(1)In generalNot later than 90 days after the date of the enactment of this Act, the Attorney General shall identify—(A)the total number of Federal law enforcement agencies in the Federal Government; and (B)the name of each Federal law enforcement agency in the Federal Government.(2)PublicationThe Attorney General shall make publicly available on the internet website of the Department of Justice the information under paragraph (1), and update such identification information on an annual basis. (b)Federal law enforcement requirements(1)Data collectionOn and after the date that is 120 days after the date of the enactment of this Act, a Federal law enforcement agency identified under subsection (a)(1) shall collect the information described in paragraph (3) of this subsection relating to allegations of misconduct by any Federal law enforcement officer employed by the agency and any judgments or settlements with respect to such allegations of misconduct.(2)Data reporting(A)In generalNot later than 60 days after the last day of each year that begins after the date of the enactment of this Act, a Federal law enforcement agency identified under subsection (a)(1) shall report to the Attorney General, pursuant to guidelines established by the Attorney General, for the preceding year and with respect to the Federal law enforcement agency, the information described in paragraph (3).(B)ExtensionThe Attorney General may extend the deadline under subparagraph (A) by 60 days for a Federal law enforcement agency that is making good faith efforts to comply with the requirement under that subparagraph.(C)Scope of initial reportThe first report submitted by a Federal law enforcement agency under subparagraph (A) shall include data collected prior to the year covered by the report, if the data collection requirement under paragraph (1) applies to any period prior to that year.(3)Information requiredThe information described in this paragraph, for a particular year and with respect to a Federal law enforcement agency, is the following:(A)The total number of allegations of misconduct by a Federal law enforcement officer made during the year.(B)The total number of judgments entered or settlements entered into during the year with respect to allegations of misconduct by a Federal law enforcement officer.(C)For each allegation of misconduct identified in subparagraph (A) or judgment or settlement with respect to allegations of misconduct identified in subparagraph (B):(i)The race, ethnicity, sex, and age of each officer and civilian involved.(ii)The year in which the alleged misconduct took place.(iii)The year in which the allegation was reported.(iv)The type of allegation, which may include a body camera violation (whether a failure to wear or record), use of force (including the type of force), a collision, racial profiling, negligence, property damage, sexual harassment or assault, false testimony, wrongful death, failure of a duty to intervene, or wrongful imprisonment. (v)Any personnel action taken by the officer involved, which may include resignation or retirement.(vi)Any personnel action taken by the Federal law enforcement agency involved, which may include termination, demotion, or relocation of the officer involved.(vii)In the case of a judgment or settlement, the total amount paid to satisfy the judgment or settlement (and related court fees), regardless of the source of the payment.(viii)In the case of a judgment or settlement, the source of money used to pay the judgment or settlement (and related court fees), including whether the money came from amounts appropriated under section 1304 of title 31, United States Code (commonly known as the “Judgment Fund”), amounts appropriated to the Federal law enforcement agency, or another source.(D)The total amount paid pursuant to such judgments and settlements (and related court fees) by the Federal law enforcement agency.(c)State and local law enforcement requirements(1)DefinitionIn this subsection, the term Byrne JAG program means any grant program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.).(2)Requirements(A)Data collectionOn and after the date that is 120 days after the date of the enactment of this Act, a State or unit of local government that receives funds under the Byrne JAG program shall collect information relating to allegations of misconduct by any law enforcement officer employed by a law enforcement agency of the State or unit of local government, respectively, and any judgments or settlements with respect to such allegations of misconduct that is substantially similar to the information described in subsection (b)(3).(B)Data reporting(i)In generalNot later than 60 days after the last day of each year that begins after the date of the enactment of this Act, a State or unit of local government that receives funds under the Byrne JAG program shall submit to the Attorney General, pursuant to guidelines established by the Attorney General, for the preceding year and with respect to each law enforcement agency of the State or unit of local government, respectively, the information collected under subparagraph (A).(ii)ExtensionThe Attorney General may extend the deadline under clause (i) by 60 days for a State or local government that is making good faith efforts to comply with the requirement under that clause.(iii)Source of money for judgments and settlementsFor purposes of clause (i), in reporting the source of money used to pay a judgment or settlement (and related court fees), as described in subsection (b)(3)(C)(viii), a State or unit of local government shall disclose whether the money came from a general operating budget, State or local law enforcement agency budget, bonds, liability insurance, a central risk management fund or pool, or other source.(iv)Scope of initial reportThe first report submitted by a State or local government under clause (i) shall include data collected prior to the year covered by the report, if the data collection requirement under subparagraph (A) applies to any period prior to that year.(3)Ineligibility for funds(A)In generalA State or unit of local government that fails to comply with the requirements under paragraph (2) shall be subject to not more than a 10-percent reduction of the funds that would otherwise be allocated to the State or unit of local government under the Byrne JAG program for—(i)the fiscal year in which the failure to comply occurs; or(ii)the subsequent fiscal year.(B)ReallocationAmounts not allocated under the Byrne JAG program to a State or unit of local government for failure to fully comply with paragraph (2) shall be reallocated under that program to States or units of local government that have complied with such paragraph.(4)Open-source dataNot later than 30 days after each date on which the Attorney General receives information reported under paragraph (2) from a State or unit of local government, the Attorney General shall verify such information reported using open-source data, as practicable, including using data from newspaper and court records.(d)Study and reports required(1)GAO study and report(A)StudyAfter data has been collected under subsections (b) and (c) for 2 full years, the Comptroller General of the United States shall carry out a study on such data, including— (i)the number of Federal, State, and local law enforcement agencies reporting such data to the Attorney General; (ii)a determination of the leading cause of judgments and settlements against Federal, State, and local law enforcement agencies; (iii)an analysis of any relationship between the number of judgments and settlements and the actions taken by Federal, State, or local law enforcement agencies, including the agency’s process of enforcing the law, such agency’s culture, and any new programs established by the agency to enforce the law; (iv)recommendations with respect to how a Federal, State, or local law enforcement agency may reduce misconduct leading to judgments or settlements; (v)identification of Federal, State, local law enforcement agencies that have spent the most money with respect to judgments and settlements (and related court fees); (vi)the total amount of money spent by Federal, State, and local law enforcement agencies on judgments or settlements (and related court fees), disaggregated by State; and(vii)the average amount of money spent on judgments or settlements (and related court fees) by—(I)Federal law enforcement agencies; (II)State law enforcement agencies; and(III)local law enforcement agencies.(B)Report and press releaseNot later than 120 days after the last day of the third year that begins after the date of the enactment of this Act, the Comptroller General, in consultation with the Attorney General, shall—(i)prepare and submit to Congress a report that contains the findings of the study under subparagraph (A);(ii)make the report described in clause (i) publicly available through the internet website of the Government Accountability Office; and(iii)release a press release with respect to the study under paragraph (A).(2)DOJ press releaseNot later than 180 days after the last day of the first year that begins after the date of the enactment of this Act, and annually thereafter, the Attorney General shall issue a press release summarizing the data collected under subsections (b) and (c) for the year prior to the release of such press release.(3)Database(A)In generalNot later than 1 year after the date of the enactment of this Act, the Attorney General shall create and maintain online a public, searchable database containing all data reported under subsections (b) and (c), subject to any otherwise applicable confidentiality requirements. Such publication shall not include any personally identifiable information of any law enforcement officer.(B)Database updatesThe Attorney General shall update the database created under subparagraph (A) on an annual basis with data reported under subsections (b) and (c).(e)Rule of constructionNothing in this section shall be construed to supersede the requirements or limitations under section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974).(f)DefinitionsIn this section:(1)Allegation of misconductThe term allegation of misconduct means an allegation by a member of the community or other individual that a law enforcement officer took illegal, tortious, or otherwise inappropriate action in connection with the official duties of the officer.(2)JudgmentThe term judgment means the final court order in a civil action that resolves all issues in dispute and settles the parties' rights with respect to those issues.(3)Law enforcement agencyThe term law enforcement agency means a Federal, State, or local agency engaged in the prevention, detection, investigation, prosecution, or adjudication of violations of the law in the United States.(4)SettlementThe term settlement means an agreement that resolves—(A)a civil action prior to the entry of judgment; or(B)a legal dispute prior to the filing of a complaint or petition.